SUPPLEMENTAL NOTICE OF ALLOWABILITY
(Examiner’s Comment)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 3/9/2022, Applicant submitted an after-allowance amendment to the application under 37 CFR 1.312 (hereinafter “312 amendment”). The 312 amendment contains an amendment to the Specification.
The 312 amendment has been entered (see attached PTO-271 form, “Response to Rule 312 Communication”).

Drawings/Specification
The drawings were previously objected to for containing reference characters not present in the Specification (see Notice of Allowance dated 12/22/2021).
The 312 amendment is sufficient for correcting this issue by including descriptions of the elements corresponding to and identified by the aforementioned reference characters; therefore, the Drawing Objection is withdrawn.

Conclusion
Otherwise, the application remains allowed for the reasons articulated in the Notice of Allowance dated 12/22/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793